Title: From James Madison to St. George Tucker, 7 December 1818
From: Madison, James
To: Tucker, St. George


Dear Sir
Montpellier Dcr. 7. 1818
This will be handed to you by Mr. Eustis. His public character is well known to you by the Stations he has filled, the last of which was that of our Minister Plenipoty in the Netherlands. In his private character you will find every thing to recommend him as a valuable & interesting acquaintance. His lady who accompanies him is equally recommended by her amiable dispositions and pleasing manners. Health & success
James Madison
